IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BERNARD YOUNG,                                           No, 70103
                                          Appellant,
                               vs.
                 THE STATE OF NEVADA,                                              FILED
                                          Respondent.
                                                                                   MAY 2 3 2016
                                                                                   TRACIE K. LINDEMAN
                                                                                CLERK OFJUPREME COURT
                                       ORDER DISMISSING APPEAL
                                                                                      DEPUTY CLERK


                             This is a pro se appeal from a district court order denying a
                 motion to hold Thomas Michaelides, attorney of record, in contempt for
                 failing to forward a copy of the case file. Eighth Judicial District Court,
                 Clark County; Michael Villani, Judge.
                             Because no statute or court rule permits an appeal from the
                 aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                             ORDER this appeal DISMISSED.'



                                               / Let gin_t;
                                          Hardesty


                    CIO;
                 Saitta                                      Pickering
                                                                         gadAth,


                       "In light of this order, we take no action on the pro se letter filed on
                 April 19, 2016.

SUPREME COURT
     OF
   NEVADA

(0) 1907A   eo
                cc: Hon. Michael Villani, District Judge
                     Bernard Young
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                   2